Citation Nr: 1409727	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran had active military service from January 1977 to May 1979 and service in the National Guard from May 1979 to December 1998.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's application to reopen a claim for entitlement to service connection for a right knee disability.

The Veteran requested a Board videoconference hearing and one was scheduled for January 2014.  The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 RO rating decision denied reopening the Veteran's claim for service connection for a right knee disorder; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the December 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.



CONCLUSIONS OF LAW

1.  The December 2006 RO rating decision that denied reopening the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002).

2.  As evidence received since the RO's December 2006 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a right knee disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2006 rating decision, the RO denied reopening the Veteran's claim for service connection for a right knee disorder.  The RO noted that the evidence failed to show a nexus between service and a current right knee disorder.  Evidence of record at that time included the Veteran's service treatment records and private treatment records dated from December 1997 to July 2004.

The Veteran attempted to reopen his claim for service connection for a right knee disorder in April 2009.  This appeal arises from the RO's July 2009 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for a right knee disorder.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the December 2006 denial includes an a January 2010 private opinion indicating that the Veteran's right knee disorder was due to an 1980 injury while on active duty for training.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disorder.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for a right knee disorder has been received; to this extent only, the appeal is allowed.


REMAND

As determined previously, the Veteran's claim for service connection for a right knee disorder have been reopened.

The Veteran contends that since his right knee injury in service, he has had to be careful.  Post-service National Guard treatment records dated in July 1980 indicate the Veteran injured his knees falling out of bed.  A Line of Duty determination indicates the injury was incurred in the line of duty during active duty for training.  Service connection may generally be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2013).  This includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).  Reserve and National Guard service generally includes ADT and IDT.  38 U.S.C.A. § § 101(22); 38 C.F.R. § 3.6(c) (2013).

The Board finds a VA examination is necessary to determine if any current right knee disability is caused by any incident during active service or ADT to include a July 1980 injury.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his right knee since service, and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current right knee disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder was incurred as a result of active service or ADT, to include a July 1980 injury.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above, the issue on appeal should be reviewed with consideration of applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


